F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                                    PUBLISH
                                                                         APR 27 1999
                   UNITED STATES COURT OF APPEALS
                                                                      PATRICK FISHER
                                                                                Clerk
                               TENTH CIRCUIT



 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

 v.                                                     No. 98-3022

 ABEL LONGORIA,

       Defendant-Appellant.


                 Appeal from the United States District Court
                    for the District of District of Kansas
                         (D.C. No. 97-CR-20034-06)


Leon J. Patton (Jackie N. Williams, United States Attorney, with him on the
brief), Assistant United States Attorney, Kansas City, Kansas, for Plaintiff-
Appellee.

James T. George, Lawrence, Kansas, for Defendant-Appellant.



Before BRORBY, McKAY and EBEL, Circuit Judges.


BRORBY, Circuit Judge.



      Defendant-Appellant Abel Longoria appeals the district court order

dismissing his motion to suppress certain audio and video taped conversations
between Mr. Longoria and his co-defendants. Mr Longoria argues the tapes,

recorded by a government informant, are inadmissible because the government

recorded the conversations without the prior court approval required under Title

III of the Omnibus Crime Control and Safe Street Act of 1968, 18 U.S.C. §§ 2510

- 2522. We exercise jurisdiction pursuant to 28 U.S.C. § 1291 and affirm.



                                   I. Background

      Federal agents, with the help of a confidential informant, conducted a

lengthy investigation of a drug smuggling operation centered in Kansas City,

Kansas. The smuggling operation transported drugs from Mexico to the Kansas

City metropolitan area via airtight metal containers placed inside the tires and gas

tanks of vehicles. The government’s informant owned a tire shop in Kansas City

at which Mr. Longoria and his co-defendants allegedly unloaded drug shipments

and conducted drug transactions. Under FBI supervision, the informant

surreptitiously recorded conversations occurring at the tire shop on video and

audio tape. The tapes not only captured conversations between Mr. Longoria and

the informant, but also recorded Mr. Longoria conversing with his co-defendants

in the informant’s presence. 1 Based on these recordings and other information


      1
        In his motion to suppress and on appeal, Mr. Longoria only argues for the
suppression of the tape recorded conversations between himself and his co-
defendants. He does not contest admission of the conversations between himself

                                         -2-
provided by the informant, a grand jury indicted Mr. Longoria and his co-

defendants on various drug-related offenses. Mr. Longoria subsequently pleaded

guilty to one count of conspiring to distribute cocaine and marijuana in violation

of 21 U.S.C. § 846. The district court sentenced him to seventy months

imprisonment and imposed a $100 assessment.



                             II. The Motion to Suppress

      Prior to entering the plea agreement, Mr. Longoria moved to suppress

certain audio and video tapes recorded by the government’s informant, arguing

they violated Title III of the Omnibus Crime Control and Safe Street Act of 1968,

18 U.S.C. §§ 2510 - 2522 (“Title III” or “the Act”). Title III governs the

interception of wire, electronic and oral communications by the government and

private parties. Specifically relevant to this case, Title III defines the manner in

which law enforcement personnel and persons working under color of state law,

such as an informant, may conduct electronic surveillance and whether or not a

prior court order is required. See 18 U.S.C. §§ 2510, 2511, 2516. Wire and oral

communications intercepted in violation of Title III may not be received in

evidence DURING any trial, hearing, or other proceeding before any court. 18




and the informant.


                                          -3-
U.S.C. § 2515.



      Title III only regulates the interception of certain types of communications;

and, in order to receive Title III’s protections, the communication at issue must

fall within the definitions set out in § 2510 of the Act. See generally 1 James G.

Carr, The Law of Electronic Surveillance § 3.2 (1998) (discussing the limited

reach of definitions in Title III). Oral communications protected by Title III are

those communications “uttered by a person exhibiting an expectation that such

communication is not subject to interception under circumstances justifying such

expectation.” 18 U.S.C. § 2510(2). The legislative history of Title III instructs

that Congress intended this definition to parallel the “reasonable expectation of

privacy test” articulated by the Supreme Court in Katz v. United States, 389 U.S.

347 (1967). See S. Rep. No. 90-1097 (1968), reprinted in 1968 U.S.C.C.A.N.

2177-97 at 2178. Accordingly, for Title III to apply, the court must conclude: (1)

the defendant had an actual, subjective expectation of privacy – i.e., that his

communications were not subject to interception; and (2) the defendant’s

expectation is one society would objectively consider reasonable. Katz, 389 U.S.

at 361 (Harlan, J., concurring); see also In re John Doe Trader Number One, 894

F.2d 240, 242-43 (7th Cir. 1990) (applying Katz in the Title III context).




                                          -4-
      In this case, the government’s informant overheard and recorded Mr.

Longoria conversing with his co-defendants in Spanish – a language the informant

did not understand. In his motion to suppress and on appeal, Mr. Longoria argues

he knew the informant could not understand Spanish and, therefore, he had a

reasonable expectation of privacy. As such, Mr. Longoria contends the

conversations with his co-defendants in Spanish were “oral communications”

within the meaning of Title III and the government’s failure to obtain court

approval prior to recording the conversations warrants suppression. The district

court disagreed, finding Mr. Longoria had no reasonable expectation of privacy in

his conversations in the presence of the informant. United States v. Torres, 983

F. Supp. 1346, 1352 (D. Kan. 1997). Without such an expectation, the court

concluded the conversations were not oral communications protected by Title III

and denied the motion to suppress. Torres, 983 F. Supp. at 1352.



      We review the district court’s findings of fact for clear error, United States

v. De la Cruz-Tapia, 162 F.3d 1275, 1277 (10th Cir. 1998), and the court’s

ultimate determination whether society would recognize the defendant’s

subjective expectation of privacy de novo. United States v. Benitez-Arreguin, 973

F.2d 823, 827 (10th Cir. 1992).




                                         -5-
                                  III. Discussion

      As discussed above, to determine if the conversations at issue constitute

“oral communications” under Title III, we must consider whether (1) Mr.

Longoria had an actual, subjective expectation of privacy and (2) whether that

expectation is one that society is willing to recognize as reasonable. See Katz,

389 U.S. at 361 (Harlan, J., concurring). The district court made no specific

findings as to the first issue. Nevertheless, based on Mr. Longoria’s undisputed

assertion that he had such an expectation, we assume for the purposes of this

appeal Mr. Longoria did have an actual, subjective expectation of privacy. Thus,

the key issue remaining is whether or not Mr. Longoria’s expectation that the

confidential informant would not disclose the substance of his conversation is one

which society would objectively consider reasonable. We do not believe it is.



      The Supreme Court has recognized that “[w]hat a person knowingly

exposes to the public, even in his own home or office, is not a subject of Fourth

Amendment protection.” Cf. Katz, 389 U.S. at 351; United States v. Burns, 624

F.2d 95, 100 (10th Cir.) (“What a person knowingly exposes is not

constitutionally protected from observation.”), cert. denied, 449 U.S. 954 (1980).

If a person knowingly exposes statements to the “plain view of outsiders,” such

statements are not protected under the Fourth Amendment because the speaker has


                                         -6-
not exhibited an “intention to keep them to himself.” Katz, 389 U.S. at 361

(Harlan, J., concurring); see also Burns, 624 F.2d at 100 (concluding the Fourth

Amendment provides no protection for conversations overheard by law

enforcement officers from a vantage point they rightfully occupy). As the Court

noted, “‘[t]he risk of being overheard ... is ... inherent in the conditions of human

society. It is the kind of risk we necessarily assume whenever we speak.’” Hoffa

v. United States, 385 U.S. 293, 303 (1966) (quoting Lopez v. United States, 373

U.S. 427, 465 (1963) (Brennan, J., dissenting)).



      This principle applies with equal force to statements knowingly exposed to

government informants. Hoffa, 385 U.S. at 302-03. In Hoffa, defendants

knowingly conversed with and in front of a man they believed to be an trusted

accomplice but who in fact was a government informant. Id. at 295. The Court

allowed the informant to testify to conversations he overheard, noting the Fourth

Amendment offers no protection for “a wrongdoer’s misplaced belief that a

person to whom he voluntarily confides his wrongdoing will not reveal it.” Id. at

302. Thus, one contemplating illegal activities assumes the risk that his

companions may be reporting to the police and has no reasonable expectation of

privacy in conversations he knowingly exposes to them. Id.; United States v.

White, 401 U.S. 745, 752 (1971).


                                          -7-
      In this case, Mr. Longoria voluntarily entered the informant’s tire shop and

knowingly made incriminating statements in the informant’s presence. Although

the conversations occurred in a back room not accessible to the general public, it

is clear Mr. Longoria spoke in a tone clearly audible by the informant. 2 Because

Mr. Longoria exposed his statements in such a manner, we conclude he had no

reasonable expectation that the person in whose presence he conducts

conversations will not reveal those conversations to others. He assumed the risk

that the informant would reveal his incriminating statements to law enforcement.

As such, the informant was free to report the contents of the conversations to the

FBI and to testify regarding them. Hoffa, 385 U.S. at 302-03; White, 401 U.S. at

751 (“[A] police agent who conceals his police connections may write down for

official use his conversations with a defendant and testify concerning them,

without a warrant authorizing his encounters with the defendant and without

otherwise violating the latter's Fourth Amendment rights.”).




      2
        We emphasize that “the Fourth Amendment protects people, not places.”
Katz, 389 U.S. at 351 (emphasis added). If a defendant such as Mr. Longoria
knowingly exposes his conversations to accomplices, even in a room not
accessible to the general public, his conversations are not subject to Fourth
Amendment protection from disclosure by such accomplices. Id.; see also Hoffa,
385 U.S. at 302 (finding no expectation of privacy in conversations knowingly
conducted in the presence of a government informant even though the
conversations occurred in a hotel suite).


                                         -8-
      Mr. Longoria argues he had a reasonable expectation of privacy because he

spoke in Spanish. Essentially, Mr. Longoria contends he did not “knowingly

expose” his conversations to the informant because he spoke in a language he

believed the informant could not understand. However, we find no precedent

recognizing expectations of privacy based on a listener’s ability to comprehend a

foreign language and decline to find such an expectation in this case for several

reasons. First, comprehension is a malleable concept not easily measured by

either the defendant or the court. Attempting to delineate a standard based on

subjective evaluations of linguistic capabilities would be unworkable to say the

least. Cf. United States v. Fisch, 474 F.2d 1071, 1077 (9th Cir.) (refusing to

categorize expectations of privacy based on “hair-splitting distinctions” in the

degree of audibility of the conversation), cert. denied, 412 U.S. (1973). More

important, we do not find such an expectation to be objectively reasonable. In

our increasingly multilingual society, one exposing conversations to others must

necessarily assume the risk his statements will be overheard and understood.

Although Mr. Longoria contends he knew the informant could not understand

Spanish, the informant very well may have concealed his ability to speak Spanish

the same as he concealed the recording equipment and his allegiance with law

enforcement. Mr. Longoria exposed his statements by speaking in a manner

clearly audible by the informant. His hope that the informant would not fully


                                         -9-
understand the contents of the conversation is not an expectation “society is

prepared to recognize as ‘reasonable.’” Katz, 389 U.S. at 361 (Harlan, J.,

concurring).



      Having thus established that Mr. Longoria had no reasonable expectation of

privacy in statements made in the informant’s presence, the admissibility of tape

recordings of the same conversations becomes apparent. In White, the Supreme

Court held “[i]f the conduct and revelations of an agent operating without

electronic equipment do not invade the defendant's constitutionally justifiable

expectations of privacy, neither does a simultaneous recording of the same

conversations made by the agent.” 401 U.S. at 751. The Court emphasized that

one contemplating illegal activities assumes the risk that his companions will

report to the police, either directly or via electronic recording. Id. at 752. “If the

law gives no protection to the wrongdoer whose trusted accomplice is or becomes

a police agent, neither should it protect him when that same agent has recorded or

transmitted the conversations which are later offered in evidence to prove the

State’s case.” Id.



      Accordingly, Mr. Longoria had no reasonable expectation that his




                                          -10-
conversations would not be “subject to interception” by his accomplices. 3 18

U.S.C. § 2510(2); see Siripongs v. Calderon, 35 F.3d 1308, 1320 (9th Cir. 1994)

(concluding defendant had no expectation of privacy in conversations conducted

in Thai in the presence of a police officer), cert. denied, 513 U.S. 1183 (1995); In

re Matter of John Doe Trader, 894 F.2d at 243-44 (holding defendant had no

reasonable expectation of privacy in conversations conducted on trading floor in

presence of government agent); United States v. Coven, 662 F.2d 162, 173 (2d

Cir. 1981) (holding defendant had no reasonable expectation of privacy in

conversations conducted in informant’s presence), cert. denied, 456 U.S. 916

(1982). He assumed the risk that his conversations would be overheard and

recorded by the informant. See In re John Doe Trader, 894 F.2d at 245 (“Doe

exposed his discussions to those around him and took the risk that his statements

would be overheard and recorded.”). As such, the conversations were not “oral

communications” protected by Title III and the district court property denied Mr.

Longoria’s motion to suppress. The order of the district court is AFFIRMED.




      3
        Interception under Title III means “the aural or other acquisition of the
contents of any wire, electronic, or oral communication through the use of any
electronic, mechanical, or other device.” 18 U.S.C. § 2510(4).


                                        -11-